PER CURIAM.
The supreme court had decided in this case that no appeal was ever taken from the judgment of this court. 16 -Sup. Ct. 961. The time has now passed within which an appeal can be taken. The judgment was duly entered in this court. To vacate it and direct the entry of a new judgment for the purpose of permitting an appeal would be merely an evasion of the statute which requires appeals 'to be brought within a prescribed time. We are satisfied that we are without power to grant any relief.